Exhibit 10.2

PRECISION CASTPARTS CORP.

1994 STOCK INCENTIVE PLAN

1. Purpose. The purpose of this 1994 Stock Incentive Plan (the “Plan”) of
Precision Castparts Corp. (the “Company”) is to encourage selected employees of
the Company and its subsidiaries who are in a position to influence the
financial success of the Company or of its subsidiaries to acquire a proprietary
interest in the Company and to give them added incentive to advance the
interests of the Company, through an opportunity to share in its profits and
growth.

2. Shares Subject to the Plan. Subject to adjustment as provided below and in
paragraph 12, the shares to be offered under the Plan shall consist of Common
Stock of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall not exceed 2,548,117 shares, plus any shares that
are subject to options granted under the Company’s 1984 Stock Incentive Plan
(the “1984 Plan”) which are outstanding on May 16, 1994 and which options
expire, terminate or are cancelled under such plan after May 16, 1994. The
shares issued under the Plan may be authorized and unissued shares or reacquired
shares. If an option or stock appreciation right granted under the Plan expires,
terminates or is cancelled, the unissued shares subject to such option or stock
appreciation right shall again be available under the Plan. If shares sold or
awarded as a bonus under the Plan are forfeited to the Company or repurchased by
the Company, the number of shares forfeited or repurchased shall again be
available under the Plan.

3. Effective Date and Duration of Plan.

(a) Effective Date. The Plan shall become effective as of May 18, 1994. No
option or stock appreciation right granted under the Plan to an officer who is
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended (an
“Officer”) or a director shall become exercisable, however, until the Plan is
approved by the affirmative vote of the holders of a majority of the shares of
Common Stock represented at a shareholders meeting at which a quorum is present
and any such awards under the Plan prior to such approval shall be conditioned
on and subject to such approval. Subject to this limitation, options and stock
appreciation rights may be granted and shares may be awarded as bonuses or sold
under the Plan at any time after the effective date and before termination of
the Plan.

(b) Duration. The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on such shares
have lapsed. The Board of Directors may suspend or terminate the Plan at any
time except with respect to options and shares subject to restrictions then
outstanding under the Plan. Termination shall not affect any outstanding
options, any right of the Company to repurchase shares or the forfeitability of
shares issued under the Plan.

 

1



--------------------------------------------------------------------------------

4. Administration.

(a) Board of Directors. The Plan shall be administered by the Board of Directors
of the Company, which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Board of Directors may from time to time adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any exercise date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.

(b) Committee. The Board of Directors may delegate to a committee of the Board
of Directors or specified officers of the Company, or both (the “Committee”) any
or all authority for administration of the Plan. If authority is delegated to a
Committee, all references to the Board of Directors in the Plan shall mean and
relate to the Committee except (i) as otherwise provided by the Board of
Directors, (ii) that only the Board of Directors may amend or terminate the Plan
as provided in paragraphs 3 and 15 and (iii) that a Committee including officers
of the Company shall not be permitted to grant options to persons who are
officers of the Company. If awards are to be made under the Plan to Officers or
directors, authority for selection of Officers and directors for participation
and decisions concerning the timing, pricing and amount of a grant or award, if
not determined under a formula meeting the requirements of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, shall be delegated to a committee
consisting of two or more disinterested directors.

(c) Indemnification of Committee. In addition to such other rights of
indemnification as they may have as officers or directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against the reasonable expenses, including attorneys’ fees actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any option granted thereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member is liable for negligence or misconduct in
the performance of his duties; provided that within sixty (60) days after
institution of any such action, suit or proceeding a Committee member shall in
writing offer the Company the opportunity, at its own expense, to handle and
defend the same.

5. Types of Awards; Eligibility. The Board of Directors may, from time to time,
take the following action, separately or in combination, under the Plan:
(i) grant Incentive Stock Options, as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), as provided in paragraphs 6(a)
and 6(b); (ii) grant options other than

 

2



--------------------------------------------------------------------------------

Incentive Stock Options (“Non-Statutory Stock Options”) as provided in
paragraphs 6(a) and 6(c); (iii) award stock bonuses as provided in paragraph 7;
(iv) sell shares subject to restrictions as provided in paragraph 8; (v) grant
stock appreciation rights as provided in paragraph 9; (vi) grant cash bonus
rights as provided in paragraph 10; and (vii) grant foreign qualified awards as
provided in paragraph 11. Any such awards may be made to salaried key employees
of the Company or any subsidiary of the Company, including employees who are
officers or directors, who have substantial responsibility in the direction and
management of the Company or any of its subsidiaries or divisions. The Board of
Directors shall select the individuals to whom awards shall be made and shall
specify the action taken with respect to each individual to whom an award is
made. At the discretion of the Board of Directors, an individual may be given an
election to surrender an award in exchange for the grant of a new award. No
individual may be granted options or stock appreciation rights under the Plan
for more than 100,000 shares of Common Stock in any calendar year.

6. Option Grants.

(a) General Rules Relating to Options.

(i) Terms of Grant. The Board of Directors may grant options under the Plan.
With respect to each option grant, the Board of Directors shall determine the
number of shares subject to the option, the option price, the period of the
option, the time or times at which the option may be exercised and whether the
option is an Incentive Stock Option or a Non-Statutory Stock Option. At the time
of the grant of an option or at any time thereafter, the Board of Directors may
provide that an optionee who exercised an option with Common Stock of the
Company shall automatically receive a new option to purchase additional shares
equal to the number of shares surrendered and may specify the terms and
conditions of such new options.

(ii) Exercise of Options. Except as provided in paragraph 6(a)(iv) or as
determined by the Board of Directors, no option granted under the Plan may be
exercised unless at the time of such exercise the optionee is employed by the
Company or any subsidiary of the Company and shall have been so employed
continuously since the date such option was granted. Absence on leave or on
account of illness or disability under rules established by the Board of
Directors shall not, however, be deemed an interruption of employment for this
purpose. Unless otherwise determined by the Board of Directors, vesting of
options and stock appreciation rights shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and vesting of options and
stock appreciation rights shall be suspended during any other unpaid leave of
absence. Except as provided in paragraphs 6(a)(iv), 12 and 14, options granted
under the Plan may be exercised from time to time over the period stated in each
option in such amounts and at such times as shall be prescribed by the Board of
Directors, provided that options shall not be exercised for fractional shares.
Unless otherwise determined by the Board of Directors, if the optionee does not
exercise an option in any one year with respect to the full number of shares to
which the optionee is entitled in that year, the optionee’s rights shall be
cumulative and the optionee may purchase those shares in any

 

3



--------------------------------------------------------------------------------

subsequent year during the term of the option. Unless otherwise determined by
the Board of Directors, if an Officer exercises an option within six months of
the grant of the option, the shares acquired upon exercise of the option may not
be sold until six months after the date of grant of the option.

(iii) Nontransferability. Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors with respect to an option granted to a
person who is neither an Officer nor a director of the Company, each other
option granted under the Plan by its terms shall be nonassignable and
nontransferable by the optionee, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the optionee’s domicile at the time of death, and each option by its
terms shall be exercisable during the optionee’s lifetime only by the optionee.

(iv) Termination of Employment.

(A) General Rule. Unless otherwise determined by the Board of Directors, in the
event the employment of the optionee with the Company or a subsidiary terminates
for any reason other than because of physical disability, death or, in the case
of Nonstatutory Stock Options, retirement, as provided in subparagraphs
6(a)(iv)(B), (C) and (D), the option may be exercised at any time prior to the
expiration date of the option or the expiration of three months (six months in
the case of Nonstatutory Stock Options) after the date of such termination,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of such termination.

(B) Termination Because of Total Disability. Unless otherwise determined by the
Board of Directors, in the event of the termination of employment because of
total disability, the option may be exercised at any time prior to the
expiration date of the option or the expiration of three months after the date
of such termination (six months in the case of Nonstatutory Stock Options),
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of such termination. The term “total
disability” means a mental or physical impairment which is expected to result in
death or which has lasted or is expected to last for a continuous period of 12
months or more and which causes the optionee to be unable, in the opinion of the
Company and two independent physicians, to perform his or her duties as an
employee of the Company and to be engaged in any substantial gainful activity.
Total disability shall be deemed to have occurred on the first day after the
Company and the two independent physicians have furnished their opinion of total
disability to the Company.

(C) Termination Because of Death. Unless otherwise determined by the Board of
Directors, in the event of the death of an optionee while employed by the
Company or a subsidiary, the option may be exercised at any time prior to the
expiration date of the option or the expiration of 12

 

4



--------------------------------------------------------------------------------

months after the date of death, whichever is the shorter period, but only if and
to the extent the optionee was entitled to exercise the option at the date of
death and only by the person or persons to whom such optionee’s rights under the
option shall pass by the optionee’s will or by the laws of descent and
distribution of the state or country of domicile at the time of death.

(D) Termination Upon Retirement at Normal Retirement Age or at Bona Fide early
Retirement. In the event the employment of an optionee by the Company or by any
subsidiary of the Company is terminated by retirement at normal retirement age
as defined under the provisions of the Company’s Retirement Plan or under
conditions of bona fide early retirement, any Non-Statutory Stock Option may be
exercised at any time prior to its expiration date or the expiration of twelve
months after the date of such termination of employment, whichever is the
shorter period, but only if and to the extent the optionee was entitled to
exercise the option on the date of such termination.

(E) Amendment of Exercise Period Applicable to Termination. The Board of
Directors, at the time of grant or at any time thereafter, may extend the
3-month, 6-month and 12-month exercise periods any length of time not longer
than the original expiration date of the option, and may increase the portion of
an option that is exercisable, subject to such terms and conditions as the Board
of Directors may determine.

(F) Failure to Exercise Option. To the extent that the option of any deceased
optionee or of any optionee whose employment terminates is not exercised within
the applicable period, all further rights to purchase shares pursuant to such
option shall cease and terminate.

(v) Purchase of Shares. Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
receipt by the Company of notice in writing from the optionee of the optionee’s
intention to exercise, specifying the date the option being exercised was
granted, the number of shares as to which the optionee desires to exercise the
option, and the date on which the optionee desires to complete the transaction,
and if required in order to comply with the Securities Act of 1933, as amended,
containing a representation that it is the optionee’s present intention to
acquire the shares for investment and not with a view to distribution. Unless
the Board of Directors determines otherwise, on or before the date specified for
completion of the purchase of shares pursuant to an option, the optionee must
have paid the Company the full purchase price of such shares in cash (including,
with the consent of the Board of Directors, cash that may be the proceeds of a
loan from the Company) or, with the consent of the Board of Directors, in whole
or in part, in Common Stock of the Company valued at fair market value,
restricted stock, promissory notes and other forms of consideration. The fair
market value of Common Stock provided in payment of the purchase price shall be
the closing price of the Common Stock as reported in The Wall Street Journal on
the trading day

 

5



--------------------------------------------------------------------------------

preceding the date the option is exercised, or such other reported value of the
Common Stock as shall be specified by the Board of Directors. No shares shall be
issued until full payment for the shares has been made. With the consent of the
Board of Directors, an optionee may request the Company to apply automatically
the shares to be received upon the exercise of a portion of a stock option (even
though stock certificates have not yet been issued) to satisfy the purchase
price for additional portions of the option. Each optionee who has exercised an
option shall immediately upon notification of the amount due, if any, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements. If additional withholding is or becomes
required beyond any amount deposited before delivery of the certificates, the
optionee shall pay such amount to the Company on demand. If the optionee fails
to pay the amount demanded, the Company may withhold that amount from other
amounts payable by the Company to the optionee, including salary, subject to
applicable law. With the consent of the Board of Directors an optionee may
satisfy this obligation, in whole or in part, by having the Company withhold
from the shares to be issued upon the exercise that number of shares that would
satisfy the withholding amount due or by delivering to the Company Common Stock
to satisfy the withholding amount. Upon the exercise of an option, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued upon exercise of the option, less the number of shares surrendered
in payment of the option exercise or surrendered or withheld to satisfy
withholding obligations.

(b) Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions:

(i) Limitation on Amount of Grants. No employee may be granted Incentive Stock
Options under the Plan if the aggregate fair market value, on the date of grant,
of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by that employee during any calendar year under
the Plan and under any other incentive stock option plan (within the meaning of
Section 422 of the Code) of the Company or any parent or subsidiary of the
Company exceeds $100,000.

(ii) Limitations on Grants to 10 Percent Shareholders. An Incentive Stock Option
may be granted under the Plan to an employee possessing more than 10 percent of
the total combined voting power of all classes of stock of the Company or of any
parent or subsidiary of the Company only if the option price is at least
110 percent of the fair market value of the Common Stock subject to the option
on the date it is granted, as described in paragraph 6(b)(iv), and the option by
its terms is not exercisable after the expiration of five years from the date it
is granted.

(iii) Duration of Options. Subject to paragraphs 6(a)(ii) and 6(b)(ii),
Incentive Stock Options granted under the Plan shall continue in effect for the
period fixed by the Board of Directors, except that no Incentive Stock Option
shall be exercisable after the expiration of 10 years from the date it is
granted.

 

6



--------------------------------------------------------------------------------

(iv) Option Price. The option price per share shall be determined by the Board
of Directors at the time of grant. Except as provided in paragraph 6(b)(ii), the
option price shall not be less than 100 percent of the fair market value of the
Common Stock covered by the Incentive Stock Option at the date the option is
granted. The fair market value shall be the closing price of the Common Stock as
reported in The Wall Street Journal on the day preceding the date the option is
granted, or if there has been no sale on that date, on the last preceding date
on which a sale occurred, or such other value of the Common Stock as shall be
specified by the Board of Directors.

(v) Limitation on Time of Grant. No Incentive Stock Option shall be granted on
or after the tenth anniversary of the effective date of the Plan.

(vi) Conversion of Incentive Stock Options. The Board of Directors may at any
time without the consent of the optionee convert an Incentive Stock Option to a
Non-Statutory Stock Option.

(c) Non-Statutory Stock Options. Non-Statutory Stock Options shall be subject to
the following terms and conditions:

(i) Option Price. The option price for Non-Statutory Stock Options shall be
determined by the Board of Directors at the time of grant and may be any amount
determined by the Board of Directors.

(ii) Duration of Options. Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors.

7. Stock Bonuses. The Board of Directors may award shares under the Plan as
stock bonuses. Shares awarded as a bonus shall be subject to the terms,
conditions, and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with such other restrictions as may be
determined by the Board of Directors. If shares are subject to forfeiture, all
dividends or other distributions paid by the Company with respect to the shares
shall be retained by the Company until the shares are no longer subject to
forfeiture, at which time all accumulated amounts shall be paid to the
recipient. The Board of Directors may require the recipient to sign an agreement
as a condition of the award, but may not require the recipient to pay any
monetary consideration other than amounts necessary to satisfy tax withholding
requirements. The agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors. The
certificates representing the shares awarded shall bear any legends required by
the Board of Directors. Unless otherwise determined by the Board of Directors,
shares awarded as a stock bonus to an Officer may not be sold until six months
after the date of the award. The Company may require any recipient of a stock
bonus to pay to the Company in cash upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
recipient fails to pay the amount demanded, the Company may withhold that amount
from

 

7



--------------------------------------------------------------------------------

other amounts payable by the Company to the recipient, including salary, subject
to applicable law. With the consent of the Board of Directors, a recipient may
deliver Common Stock to the Company to satisfy this withholding obligation. Upon
the issuance of a stock bonus, the number of shares reserved for issuance under
the Plan shall be reduced by the number of shares issued, less the number of
shares surrendered or withheld to satisfy withholding obligations.

8. Restricted Stock. The Board of Directors may issue shares under the Plan for
such consideration (including promissory notes and services) as determined by
the Board of Directors. Shares issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Board of Directors. If shares are
subject to forfeiture or repurchase by the Company, all dividends or other
distributions paid by the Company with respect to the shares shall be retained
by the Company until the shares are no longer subject to forfeiture or
repurchase, at which time all accumulated amounts shall be paid to the
recipient. All Common Stock issued pursuant to this paragraph 8 shall be subject
to a purchase agreement, which shall be executed by the Company and the
prospective recipient of the shares prior to the delivery of certificates
representing such shares to the recipient. The purchase agreement may contain
any terms, conditions, restrictions, representations and warranties required by
the Board of Directors. The certificates representing the shares shall bear any
legends required by the Board of Directors. Unless otherwise determined by the
Board of Directors, shares issued under this paragraph 8 to an Officer may not
be sold until six months after the shares are issued. The Company may require
any purchaser of restricted stock to pay to the Company in cash upon demand
amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements. If the purchaser fails to pay the amount demanded, the
Company may withhold that amount from other amounts payable by the Company to
the purchaser, including salary, subject to applicable law. With the consent of
the Board of Directors, a purchaser may deliver Common Stock to the Company to
satisfy this withholding obligation. Upon the issuance of restricted stock, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued, less the number of shares surrendered in payment of the
restricted stock or surrendered or withheld to satisfy withholding obligations.

9. Stock Appreciation Rights.

(a) Grant. Stock appreciation rights may be granted under the Plan by the Board
of Directors, subject to such rules, terms, and conditions as the Board of
Directors prescribes.

(b) Exercise.

(i) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one share of Common
Stock of the Company over its fair market value on the date of grant (or, in the
case of a

 

8



--------------------------------------------------------------------------------

stock appreciation right granted in connection with an option, the excess of the
fair market value of one share of Common Stock of the Company over the option
price per share under the option to which the stock appreciation right relates),
multiplied by the number of shares covered by the stock appreciation right or
the option, or portion thereof, that is surrendered. No stock appreciation right
shall be exercisable at a time that the amount determined under this
subparagraph is negative. Payment by the Company upon exercise of a stock
appreciation right may be made in Common Stock valued at fair market value, in
cash, or partly in Common Stock and partly in cash, all as determined by the
Board of Directors.

(ii) A stock appreciation right shall be exercisable only at the time or times
established by the Board of Directors. If a stock appreciation right is granted
in connection with an option, the following rules shall apply: (1) the stock
appreciation right shall be exercisable only to the extent and on the same
conditions that the related option could be exercised; (2) upon exercise of the
stock appreciation right, the option or portion thereof to which the stock
appreciation right relates terminates; and (3) upon exercise of the option, the
related stock appreciation right or portion thereof terminates. Unless otherwise
determined by the Board of Directors, no stock appreciation right granted to an
Officer or director may be exercised during the first six months following the
date it is granted.

(iii) The Board of Directors may withdraw any stock appreciation right granted
under the Plan at any time and may impose any conditions upon the exercise of a
stock appreciation right or adopt rules and regulations from time to time
affecting the rights of holders of stock appreciation rights. Such rules and
regulations may govern the right to exercise stock appreciation rights granted
prior to adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.

(iv) For purposes of this paragraph 9, the fair market value of the Common Stock
shall be the closing price of the Common Stock as reported in The Wall Street
Journal, or such other reported value of the Common Stock as shall be specified
by the Board of Directors, on the trading day preceding the date the stock
appreciation right is exercised.

(v) No fractional shares shall be issued upon exercise of a stock appreciation
right. In lieu thereof, cash may be paid in an amount equal to the value of the
fraction or, if the Board of Directors shall determine, the number of shares may
be rounded downward to the next whole share.

(vi) Each stock appreciation right granted in connection with an Incentive Stock
Option, and unless otherwise determined by the Board of Directors with respect
to a stock appreciation right granted to a person who is neither an Officer nor
a director of the Company, each other stock appreciation right granted under the
Plan by its terms shall be nonassignable and nontransferable by the holder,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the holder’s domicile at the
time of death, and each stock appreciation right by its terms shall be
exercisable during the holder’s lifetime only by the holder.

 

9



--------------------------------------------------------------------------------

(vii) Each participant who has exercised a stock appreciation right shall, upon
notification of the amount due, pay to the Company in cash amounts necessary to
satisfy any applicable federal, state and local tax withholding requirements. If
the participant fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the participant including
salary, subject to applicable law. With the consent of the Board of Directors a
participant may satisfy this obligation, in whole or in part, by having the
Company withhold from any shares to be issued upon the exercise that number of
shares that would satisfy the withholding amount due or by delivering Common
Stock to the Company to satisfy the withholding amount.

(viii) Upon the exercise of a stock appreciation right for shares, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued, less the number of shares surrendered or withheld to satisfy
withholding obligations. Cash payments of stock appreciation rights shall not
reduce the number of shares of Common Stock reserved for issuance under the
Plan.

10. Cash Bonus Rights.

(a) Grant. The Board of Directors may grant cash bonus rights under the Plan in
connection with (i) options granted or previously granted, (ii) stock
appreciation rights granted or previously granted, (iii) stock bonuses awarded
or previously awarded and (iv) shares sold or previously sold under the Plan.
Cash bonus rights will be subject to rules, terms and conditions as the Board of
Directors may prescribe. Unless otherwise determined by the Board of Directors
with respect to a cash bonus right granted to a person who is neither an Officer
nor a director of the Company, each cash bonus right granted under the Plan by
its terms shall be nonassignable and nontransferable by the holder, either
voluntarily or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the holder’s domicile at the time of
death. The payment of a cash bonus shall not reduce the number of shares of
Common Stock reserved for issuance under the Plan.

(b) Cash Bonus Rights in Connection With Options. A cash bonus right granted in
connection with an option will entitle an optionee to a cash bonus when the
related option is exercised (or terminates in connection with the exercise of a
stock appreciation right related to the option) in whole or in part. If an
optionee purchases shares upon exercise of an option and does not exercise a
related stock appreciation right, the amount of the bonus shall be determined by
multiplying the excess of the total fair market value of the shares to be
acquired upon the exercise over the total option price for the shares by the
applicable bonus percentage. If the optionee exercises a related stock
appreciation right in connection with the termination of an option, the amount
of the bonus shall be determined by multiplying the total fair market value of
the shares and cash received pursuant to the exercise of the stock appreciation
right by the applicable bonus percentage. The bonus percentage applicable to a
bonus right shall be determined from time to time by the Board of Directors.

 

10



--------------------------------------------------------------------------------

(c) Cash Bonus Rights in Connection With Stock Bonus. A cash bonus right granted
in connection with a stock bonus will entitle the recipient to a cash bonus
payable when the stock bonus is awarded or restrictions, if any, to which the
stock is subject lapse. If bonus stock awarded is subject to restrictions and is
repurchased by the Company or forfeited by the holder, the cash bonus right
granted in connection with the stock bonus shall terminate and may not be
exercised. The amount and timing of payment of a cash bonus shall be determined
by the Board of Directors.

(d) Cash Bonus Rights in Connection With Stock Purchases. A cash bonus right
granted in connection with the purchase of stock pursuant to paragraph 8 will
entitle the recipient to a cash bonus when the shares are purchased or
restrictions, if any, to which the stock is subject lapse. Any cash bonus right
granted in connection with shares purchased pursuant to paragraph 8 shall
terminate and may not be exercised in the event the shares are repurchased by
the Company or forfeited by the holder pursuant to applicable restrictions. The
amount of any cash bonus to be awarded and timing of payment of a cash bonus
shall be determined by the Board of Directors.

(e) Taxes. The Company shall withhold from any cash bonus paid pursuant to
paragraph 10 the amount necessary to satisfy any applicable federal, state and
local withholding requirements.

11. Foreign Qualified Grants. Awards under the Plan may be granted to such
officers and employees of the Company and its subsidiaries residing in foreign
jurisdictions as the Board of Directors may determine from time to time. The
Board of Directors may adopt such supplements to the Plan as may be necessary to
comply with the applicable laws of such foreign jurisdictions and to afford
participants favorable treatment under such laws; provided, however, that no
award shall be granted under any such supplement with terms which are more
beneficial to the participants than the terms permitted by the Plan.

12. Changes in Capital Structure.

(a) Stock Splits; Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares or dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan. In addition, the Board of Directors shall make appropriate
adjustment in the number and kind of shares as to which outstanding options and
stock appreciation rights, or portions thereof then unexercised, shall be
exercisable, so that the optionee’s proportionate interest before and after the
occurrence of the event is maintained. Notwithstanding the foregoing, the Board
of Directors shall have no obligation to effect any adjustment that would or
might result in the issuance of fractional shares, and any fractional shares
resulting from any adjustment may be disregarded or provided for in any manner
determined by the Board of Directors. Any such adjustments made by the Board of
Directors shall be conclusive.

 

11



--------------------------------------------------------------------------------

(b) Mergers, Reorganizations, Etc. In the event of a merger, consolidation or
plan of exchange to which the Company is a party or a sale of all or
substantially all of the Company’s assets (each, a “Transaction”), the Board of
Directors shall, in its sole discretion and to the extent possible under the
structure of the Transaction, select one of the following alternatives for
treating outstanding options and stock appreciation rights under the Plan:

(i) Outstanding options and stock appreciation rights shall remain in effect in
accordance with their terms.

(ii) Outstanding options and stock appreciation rights shall be converted into
options to purchase stock in the corporation and stock appreciation rights with
respect to stock in the corporation that is the surviving or acquiring
corporation in the Transaction. The amount, type of securities subject thereto
and exercise price of the converted options and stock appreciation rights shall
be determined by the Board of Directors of the Company, taking into account the
relative values of the companies involved in the Transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be
issued to holders of shares of the Company. Unless otherwise determined by the
Board of Directors, the converted options and stock appreciation rights shall be
vested only to the extent that the vesting requirements relating to options and
stock appreciation rights granted hereunder have been satisfied.

(iii) Holders of outstanding options and stock appreciation rights shall be
provided a 30-day period prior to the consummation of the Transaction during
which outstanding options and stock appreciation rights shall be exercisable to
the extent vested without any limit on exercisability and upon the expiration of
such 30-day period, all unexercised options and stock appreciation rights shall
immediately terminate. The Board of Directors may, in its sole discretion,
accelerate the exercisability of options or stock appreciation rights so that
they are exercisable in full during such 30-day period.

(c) Dissolution of the Company. In the event of the dissolution or liquidation
of the Company, the Board of Directors may in its sole discretion (i) provide a
30-day period prior to such event during which optionees shall have the right to
exercise options and stock appreciation rights in whole or in part without any
limitation on exercisability and upon the expiration of which 30-day period all
unexercised options and stock appreciation rights shall immediately terminate,
or (ii) waive or modify any restriction on the options or stock appreciation
rights.

13. Corporate Mergers, Acquisitions, etc. The Board of Directors may also grant
options, stock appreciation rights, stock bonuses and cash bonuses and issue
restricted stock under the Plan having terms, conditions and provisions that
vary from those specified in this Plan provided that any such awards are granted
in substitution for, or in connection with

 

12



--------------------------------------------------------------------------------

the assumption of, existing options, stock appreciation rights, stock bonuses,
cash bonuses and restricted stock granted, awarded or issued by another
corporation and assumed or otherwise agreed to be provided for by the Company
pursuant to or by reason of a transaction involving a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation to which the Company or a subsidiary is a party.

14. Acceleration in Certain Events.

Notwithstanding any other provisions of the Plan, a special acceleration
(“Special Acceleration”) of all options and stock appreciation rights
outstanding under the Plan shall occur and such options and stock appreciation
rights shall immediately become exercisable in full at any time when any one of
the following events has taken place:

(a) The shareholders of the Company approve one of the following (“Approved
Transactions”):

(i) Any consolidation, merger or plan of exchange involving the Company
(“Merger”) pursuant to which Common Stock would be converted into cash; or

(ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company; or

(iii) The adoption of any plan or proposal for the liquidation or dissolution of
the Company; or

(iv) Any merger, consolidation or plan of exchange which results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or less of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger, consolidation or exchange; or

(v) Any merger, consolidation or plan of exchange effected to implement a
recapitalization of the Company (or similar transaction) in which a person
acquires more than 20% of the combined voting power of the Company’s then
outstanding securities; or

(b) A tender or exchange offer, other than one made by the Company, is made for
Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of more than 20 percent of the outstanding
Common Stock (an “Offer”); or

 

13



--------------------------------------------------------------------------------

(c) Any Person is or becomes the beneficial owner of more than 20 percent of the
Company’s outstanding Common Stock; or

(d) During any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board of Directors cease for any
reason to constitute a majority thereof unless the nomination or election of
such new directors was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.

All options and stock appreciation rights that are accelerated pursuant to this
paragraph 14 shall terminate upon the dissolution of the Company or upon the
consummation of any Merger pursuant to which Common Stock would be converted to
cash. The terms used in this paragraph 14 and not defined elsewhere in the Plan
shall have the same meanings as such terms have in the Exchange Act and the
rules and regulations adopted thereunder.

15. Amendment of Plan. The Board of Directors may at any time, and from time to
time, modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason. Except as provided in paragraphs 6(a)(iv), 9, 12 and 14, however, no
change in an award already granted shall be made without the written consent of
the holder of such award.

16. Approvals. The obligations of the Company under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its best efforts to take steps required by state or
federal law or applicable regulations, including rules and regulations of the
Securities and Exchange Commission and any stock exchange on which the Company’s
shares may then be listed, in connection with the grants under the Plan. The
foregoing notwithstanding, the Company shall not be obligated to issue or
deliver Common Stock under the Plan if such issuance or delivery would violate
applicable state or federal securities laws.

17. Employment Rights. Nothing in the Plan or any award pursuant to the Plan
shall confer upon any employee any right to be continued in the employment of
the Company or any subsidiary or interfere in any way with the right of the
Company or any subsidiary by whom such employee is employed to terminate such
employee’s employment at any time, for any reason, with or without cause, or to
decrease such employee’s compensation or benefits.

18. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Common Stock until the date
of issue to the recipient of a stock certificate for such shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.

 

14